COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-15-00096-CR


THE STATE OF TEXAS                                                     STATE

                                       V.

ANTHONY CHRISTOPHER                                               APPELLEE
MERITO


                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
                      TRIAL COURT NO. 61,952-F

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “State’s Unopposed Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a).   No decision of this court having been delivered before we




      1
      See Tex. R. App. P. 47.4.
received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 9, 2015




                                  2